          Case 1:18-cv-01556-TSC Document 29 Filed 07/30/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      |
BUZZFEED, INC.,                       |
                                      |
                  Plaintiff,          |
                                      | Civ. A. No. 18-1556 (TSC)
            v.                        |
                                      |
U.S. DEPARTMENT OF JUSTICE, ET AL. |
                                      |
                  Defendant.          |
                                      |

          DEFENDANTS’ REPLY IN SUPPORT OF ITS MOTION TO DISMISS

       Plaintiff’s Opposition attempts to salvage his claims by asserting that the Department of

Justice’s arguments regarding subject matter jurisdiction are “belated.” It is well established,

however, that parties “cannot waive subject matter jurisdiction by their conduct or confer it . . . .

and the absence of jurisdiction can be raised at any time.” See District of Columbia v. Am. Fed’n

of Gov’t Emps., Local 1403, 19 A.3d 764, 771 (D.C. 2011); see also Henderson ex rel. Henderson

v. Shinseki, 562 U.S. 428, 434 (2011) (stating that “Objections to subject-matter jurisdiction,

however, may be raised at any time.”)

       Additionally, simply because a Defendant may at one time have mistakenly referenced the

subject Freedom of Information Act (“FOIA”) request as having been submitted to the agency by

the Plaintiff in this action, this does not confer jurisdiction upon this Court over claims related to

that FOIA request. To the contrary, “[b]ecause ‘subject-matter jurisdiction is an ‘Art[icle] III as

well as a statutory requirement[,] no action of the parties can confer subject-matter jurisdiction

upon a federal court.’” Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003)

(quoting Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982)).
          Case 1:18-cv-01556-TSC Document 29 Filed 07/30/19 Page 2 of 3



       Moreover, where, as here, Defendant files a motion to dismiss a Complaint for lack of

subject matter jurisdiction under Rule 12(b)(1), Plaintiff bears the burden of establishing

jurisdiction by a preponderance of the evidence. See Scruggs v. Bureau of Engraving & Printing,

200 F. Supp. 3d 78, 81 (D.D.C. 2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992)). Here, Plaintiff has not met that burden.

       Plaintiff’s Opposition does not cite to any evidence showing that the FOIA request was

submitted on behalf of Buzzfeed nor does it dispute Defendant’s assertion that nowhere in Mr.

Christopher McDaniel’s FOIA request does it state that the FOIA request was being submitted on

behalf of Buzzfeed. In fact, the only place in the document where the term “Buzzfeed” can be

seen is the domain name of Mr. McDaniel’s email address. Id. Plaintiff’s Opposition makes a

halfhearted attempt to connect Buzzfeed to the FOIA request by pointing out a reference to “we”

in the FOIA request and claiming that “we” refers to Buzzfeed but, without more, this cannot

reasonably be said to show by a preponderance of the evidence that Buzzfeed was the entity that

submitted the FOIA request and has subject matter jurisdiction to challenge the Department of

Justice’s response to the FOIA request.

       Where the person suing an agency alleging failure to disclose records was not the requester

of the records that are the subject of the Complaint, the person lacks standing – and the Court lacks

subject matter jurisdiction – over such a claim. Accordingly, because Buzzfeed was not the

requester, it has no right to contest the denial of access the records at issue, and it lacks standing

to purse this FOIA claim.
         Case 1:18-cv-01556-TSC Document 29 Filed 07/30/19 Page 3 of 3



                                       CONCLUSION

       For the foregoing reasons, Defendant respectfully requests the Court dismiss Plaintiff’s

Complaint with prejudice.

Dated: July 31, 2019                 Respectfully submitted,

                                     JESSIE K. LIU, D.C. Bar No. 472845
                                     United States Attorney

                                     DANIEL F. VANHORN, D.C. Bar No. 924092
                                     Chief, Civil Division

                                 By: /s/ April Denise Seabrook
                                    APRIL DENISE SEABROOK, D.C. Bar No. 993730
                                    Assistant United States Attorney
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    Telephone: 202-252-2525
                                    April.Seabrook@usdoj.gov

                                    COUNSEL FOR DEFENDANT
